
	
		II
		112th CONGRESS
		1st Session
		S. 870
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2011
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  modify oil and hazardous substance liability, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pollution Accountability Act of
			 2011.
		2.Oil and hazardous
			 substance liabilitySection
			 311(b)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1321(b)(7)) is
			 amended—
			(1)in subparagraph
			 (A), by inserting , whichever amount is higher before the period
			 at the end; and
			(2)in subparagraph
			 (D), by inserting , whichever amount is higher before the period
			 at the end.
			
